Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION
Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 1 and 4-10 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, because the specification, while being enabling for overall invention, does not reasonably provide enablement for “the combustible waste flow can be ejected upward in the vertical direction after the combustible waste flow is reduced in the direction of the axis center by the assist air flow flowing into from the assist air inflow port”.  The specification does not enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and/or use the invention commensurate in scope with these Both independent claims 1 and 7 recite the above quoted recitation.  It is not clear where the assist air flow is flowing into.  It should further be noted that the only recitation in the specification (para. 0015,0027) that recite the flow being reduced fail to clarify.

The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1 and 4-10 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
As mentioned above, the phrase “the combustible waste flow can be ejected upward in the vertical direction after the combustible waste flow is reduced in the direction of the axis center by the assist air flow flowing into from the assist air inflow port” is unclear rendering the scope of the claims unascertainable. 

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –
(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 1, 4, 6, and 7, as understood, are rejected under 35 U.S.C. 102(a)(1)/(a)(2) as being anticipated by Fukuyama (JP2015190731), which shows all of the claimed limitations.  Fukuyama shows: 
1. (Currently amended) A combustible waste injection device which can be attached to a cement kiln burner device having at least one air flow channel in an inner side of a powdered- solid-fuel flow channel (Abstract), the combustible waste injection device comprising: a combustible waste flow channel 20 which is arranged in an inner side of the air flow channel in an innermost shell (fig. 1), is installed in parallel to an axial direction of the cement kiln burner device and is provided for flow feeding a combustible waste flow (fig. 1); and an assist air inflow port 30 which can flow an assist air flow into the combustible waste flow channel toward an axis center of the combustible waste flow channel in the vicinity of an injection port of the combustible waste flow channel, wherein the assist air inflow port is arranged at a plurality of positions sandwiching in a vertical direction a horizontal plane including the axis center of the combustible waste flow channel when cutting with a plane orthogonal to the axis center of the combustible waste flow channel, and the combustible waste flow channel is adapted to be capable of ejecting the combustible waste flow upward in the vertical direction after the combustible waste flow is reduced in the direction of the axis center by the assist air flow flowing into from the assist air inflow port (fig. 1).   
laim 1, further comprising an assist air flow channel which is installed in parallel to the combustible waste flow channel, at a position outside the combustible waste flow channel, wherein the assist air flow channel is communicated with the combustible waste flow channel via the assist air inflow port 30 and be shielded from the combustible waste flow channel in an upstream side of the assist air inflow port (fig. 1).  
6. (Currently amended) The combustible waste injection device according to claim 1 61a,61b which can regulate an inflow angle of the assist air flow flowed into the combustible waste flow channel with respect to the flow feeding direction of the combustible waste flow which flow feeds within the combustible waste flow channel (fig. 1).  
7. (Currently amended) A method for operating the combustible waste injection device which can be attached to a cement kiln burner device having at least one air flow channel in an inner side of a powdered-solid-fuel flow channel, the combustible waste injection device comprising: a combustible waste flow channel which is arranged in an inner side of the air flow channel in an innermost shell, is installed in parallel to an axial direction of the cement kiln burner device and is provided for flow feeding a combustible waste flow; and an assist air inflow port which can flow an assist air flow into the combustible waste flow channel toward an axis center of the combustible waste flow channel in the vicinity of an injection port of the combustible waste flow channel, wherein the assist air inflow port is arranged at a plurality of positions sandwiching in a vertical direction a horizontal plane including the axis center of the combustible waste flow channel when cutting with a plane orthogonal to the axis center of the combustible waste flow channel, and the combustible waste flow channel is adapted to be capable of ejecting the combustible waste flow upward in the vertical direction after the combustible waste flow is reduced in the direction of the axis center by the assist air flow flowing into from the assist air inflow port, wherein in an air flow rate flowed into the combustible waste flow channel from the assist air inflow port, an upward assist air flow rate flowed into from a vertically lower side of the horizontal plane is equal to or more than a (see previous claims).  


Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102 of this title, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains.  Patentability shall not be negatived by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103(a) are summarized as follows:
1.	Determining the scope and contents of the prior art.
2.	Ascertaining the differences between the prior art and the claims at issue.
3.	Resolving the level of ordinary skill in the pertinent art.
4.	Considering objective evidence present in the application indicating obviousness or nonobviousness.

This application currently names joint inventors.  In considering patentability of the claims under 35 U.S.C. 103(a), the examiner presumes that the subject matter of the various claims was commonly owned at the time any inventions covered therein were made absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and invention dates of each claim that was not commonly owned at the time a later invention was made in order for the examiner to 

Claims 5 and 8-10, as understood, are rejected under 35 U.S.C. 103(a) as being unpatentable over Fukuyama (JP2015190731), which discloses substantially all of the claimed limitations.  
Fukuyama teaches the invention as described above but fails to explicitly teach the claimed ranges and values.
However, it would have been obvious to one having ordinary skill in the art before the effective filing date of the invention to modify Fukuyama, since it has been held that where the general conditions of a claim are disclosed in the prior art, discovering the optimum or workable values or ranges involves only routine skill in the art.  In re Aller, 105 USPQ 233; In re Swain, 156 F.2d 239.  See also Peterson, 315 F.3d at 1330, 65 USPQ2d at 1382 (“The normal desire of scientists or artisans to improve upon what is already generally known provides the motivation to determine where in a disclosed set of percentage ranges is the optimum combination of percentages.”).  

Prior Art
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.  These references disclose devices with many of the claimed .

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ALFRED BASICHAS whose telephone number is 571 272 4871.  The examiner can normally be reached on Monday through Friday during regular business hours.
Any inquiry of a general nature or relating to the status of this application or proceeding should be directed to the Tech Center telephone number is 571 272 3700.

March 22, 2022
/ALFRED BASICHAS/Primary Patent Examiner, Art Unit 3762